DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 37-41 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the prima facie case are discussed below.

The nature of the invention relates to directing differentiation of pluripotent stem cells to form hepatocyte like cells (eFHLC; embryonic/fetal hepatocyte like cell) by culturing pluripotent stem cells in medium that has been either been conditioned by fetal hepatocytes or components of the CM (CP7 or CP8) found to be effective in combination to direct differentiation of pluripotent cells to hepatic-like cells. 
The claims are drawn to a method of treating liver disorder comprising administering differentiated cells produced by culturing iPSCs or ESCs in a composition comprising 7, and optionally 8, compounds (7CP or 8CP). 
The claims are broad, or otherwise differ from the guidance in the specification, in that any differentiated cell type is claimed as a result of the process of deriving the cells. The media composition they are claimed to be derived in is required to have 7 or 8 compounds but could have other compounds that alter the identity and characterisitcs of the cells obtained. So, at a basic level, the cells used in treatment are much more broad than those either derived from CM or from 7 or 8 compounds in a basal media. 
The specification teaches use of a conditioned media to obtain embryonic/fetal hepatocyte like cells (eFHLCs) that are effective at treating symptoms associated with liver disorder. The specification teaches analysis and characterization of the conditioned media to obtain a minimal combination of 7 or 8 compounds that are sufficient to differentiate pluripotent cells into cells described as having a few hepatocyte-like traits such as albumin production, synthesis of urea and conversion of ethoxyresorufin. The specification falls short of showing that the obtained cells are the same as those 
The specification teaches making eFHLCs by culture in media conditioned by fetal hepatocytes (the source of which is not set forth in the specification). The obtained cells have a numerous hepatocyte-like characteristics including morphology, numerous markers and several functional characteristics. These can be found at paragraphs 44 and 47 of the specification. With regard to preparation of the conditioned medium that is used to produce cells with treatment effect, the specification teaches various embodiments where the hepatoblasts can be human, can be fetal and can be isolated. However, the specification does not teach how the FH-CM is actually made that has the desired effects on differentiating pluripotent cells. Thus, it is not known if the medium shown to direct differentiation along a hepatic fate path is from human, if it is from fetal liver, if the hepatoblasts are isolated and homogeneous or if it is a heterogeneous mixture of various hepatic cell types. Tanaka (2009, Mechanisms of Development, 126:665-676; IDS) teaches that hepatoblasts are hepatic progenitor cells present in the mouse fetal liver between days E10.5 and E14.5. Tanaka teaches that the liver is forming over this period and its composition changes over development. Thus, the factors secreted by the cells of the fetal liver will differ according to the stage of development. It appears the specification teaches use of E12-E13 (see page 10) stage mouse hepatocytes. The specification does not teach which stage of human liver development correlates to this stage of mouse fetal development with respect to the liver or that the hepatocytes would secrete the factors that direct differentiation of pluripotent cells. This issue, while not directly relevant to the method claimed, is relevant because for the treatment 
The specification presents the working examples beginning at page 10. Immature, fetal hepatocytes (12-13) are immortalized (such that the same source of cells can be used repeatedly) and used to condition media. This guidance is given at paragraph 42. It is not known if the “(12-13)” is a fetal stage of development or what species of animal it correlates to. hESC (pluripotent) are added to the conditioned media and over time the cells differentiated and began to express liver/pancreas foregut endoderm markers at day 3 (paragraph 43). Characteristics of the differentiating cells are described at paragraph 44. Table 2 at page 12 lists marker gene characteristics of eFHLCs at 3d and 14d. These characteristics differ markedly. For example, hepatic marker TTR is expressed at a level of 37 at 3d and 273 at 14d. The marker AFP increased by d3 to a level of 2 by dramatically decreased to a level lower the original pluripotent cells by d14. Endodermal markers increased dramatically by up to 56-fold at d3 but then decreased even more dramatically by d14. Thus, the eFHLC cells cannot be readily identified as the specification fails to set forth identifying characteristics. eFHLC populations appear to differ dramatically over time. As well, it appears the resulting population is highly heterogeneous and one would not know which cells in the population are considered “eFHLCs" since the cells appear to differ in identity. For example, paragraph 46 teaches that markers of adult hepatocytes were detected as were markers of mature hepatocytes. Adult hepatocytes are not embryonic/fetal hepatocytes. The cells, after an unspecified amount of time in CM, exhibited hepatic 
The conditioned medium was analyzed beginning at paragraph 51. FH-CM was heat denatured and filtered to remove proteins. The depleted CM still affected differentiation of pluripotent cells. Analysis showed 105 compounds present in at least 3-fold amount compared to blank medium (see Table 4).
Thus, it cannot be determined if the CP7/8 derived cells are the same as the CM-derived cells because the CM is varied as are the characteristic of the resulting cells. 
The claims are drawn to producing any differentiated cell. However, the specification teaches generation of cells with hepatic characteristics. The specification also terms to generated cells as “eFHLC” but clearly supports that the cells obtained are at a variety of stages of hepatic differentiation. Thus, the specification fails to set forth any specific identifying characteristics of an eFHLC. While the specification does appear to enable directing differentiation of pluripotent cells, it does not support differentiation into any differentiated cell type, yet also does not teach how to obtain any one particular characteristic cell type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632